



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Attorney General) v. Nanji, 2020 ONCA 592

DATE: 20200918

DOCKET: M51713 (C68536)

Gillese, Lauwers and Benotto JJ.A.

BETWEEN

Attorney General for Ontario

Respondent/Responding Party

and

Persons Unknown

Respondents

and

Hasina
    Nanji, Indra Gordon, and Advocacy Centre for Tenants Ontario

Appellants/Moving Parties

Sarah Blake and Domenico
    Polla, for the respondent/responding party

Benjamin Ries, Joe Myers,
    and Moira Daly for the appellants/moving parties

Kristin A. Ley, Mark Melchers, and Joseph J. Hoffer, for
    the Federation of Rental Housing Providers of Ontario

Heard: in writing

REASONS FOR DECISION

[1]

For the reasons given the companion motion in this matter,
    M51732, this within Motion for Directions is dismissed without costs.

E.E. Gillese J.A.

P. Lauwers J.A.

M.L. Benotto J.A.


